DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 11 and 12 in the reply filed on 5/9/2022 is acknowledged.
Claims 9, 10, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites that there is a single heat insulating member, while claim recites that each thing is sandwiched between this one heat insulating member and the heat conducting member.  If the thin cells are in a matrix form then there has to be at least 4 cells, which would require more than one heat insulating member to provide for each cell between sandwich between the heat insulating and heat conducting members.  The first portion of claim 3 should probably be included into claim 1 to address this problem.
Claim 11 recites the limitation "the unit stacked bodies" in lines 4 and 13.  There is insufficient antecedent basis for this limitation in the claim.  There should be a description similar to the first paragraph of claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Publication 2012/0114985).
Regarding claim 1, Kim discloses a battery pack comprising a plurality of thin cells arranged in a matrix form in a first direction and a second direction perpendicular to the first direction, wherein a width of each thin cell in the first direction is smaller than width of each thin cell in the second direction and a third direction perpendicular to the first and second directions, and wherein each of the thin cells has a surface substantially perpendicular to the first direction (Fig. 12).  Kim also discloses that insulating members 600 are placed between the thin cells in the first direction, and that a long heat conducting member 300a or 300b connects the surfaces of the thin cells in the second direction (Fig. 12 and Paragraphs 0073-0074).  
As to claim 2, Fig. 12 shows that each of the thin cells is sandwiched between an insulating member 600 and a heat conducting member 300a.
Kim teaches every limitation of claims 1 and 2 of the present invention and thus anticipates the claims.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (U.S. Patent Publication 2020/0358152).
Regarding claim 1, Shimizu discloses battery pack comprising a plurality of thin cells arranged in a matrix form in a first direction and a second direction perpendicular to the first direction, wherein a width of each thin cell in the first direction is smaller than width of each thin cell in the second direction and a third direction perpendicular to the first and second directions, and wherein each of the thin cells has a surface substantially perpendicular to the first direction (Figs. 2 and 6).  Shimizu also discloses that heat insulators are placed between the thin cells in the first direction Y and that long heat transfer components 31 connect the thin cells in the second direction X (Paragraphs 0050-0051 and Fig. 6).
As to claim 2, Fig. 6 shows that each of the thin cells is sandwiched between an heat insulator 35 and a heat transfer component 31.
Shimizu teaches every limitation of claims 1 and 2 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2012/0114985) or Shimizu (U.S. Patent Publication 2020/0358152) in view of Hu (U.S. Patent Publication 2011/0159340).
The teachings of Kim and Shimizu have been discussed in paragraphs 7 and 8, respectively.
	Kim and Shimizu fail to disclose a heat insulating member disposed between two heat conducting members that are connecting adjacent sets of thin cells.
	Hu discloses a battery system comprising a matrix of cylindrical cells, wherein a long heat insulating layer is sandwiched between two long heat conduction layers, and wherein the three layers are sandwiched between sets of batteries in a first direction and extend across the tops of the batteries in a second direction (Paragraph 0079 and Fig. 18), as recited in claim 11 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have arranged the heat insulating and heat conducting layers of Kim or Shimizu in the manner suggested by Hu because Hu teaches that this allows for adjacent sets of cells having heat conducting layers on the outside to be connected by placing a long insulating layer in between the heat conducting layers.
Allowable Subject Matter
Claims 5-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722